Beck, J.
i practicecasestamend mcnts. Plaintiff acquired a tax title upon lands of the estate of which defendants are the executors. The defendants .brought an action to quiet the title thereto in the estate, and a decree was finally entered granting the reiief sought. See Laverty et al. v. Sexton & Son, 41 Iowa, 435. Thereupon plaintiff brought this action in chancery to recover for taxes, interest and penalties paid in and after the acquisitionof his tax title. This cause was tried upon written testimony, and a decree entered dismissing plaintiff’s petition, from which he appealed to this court, and herein the decree of the District Court was reversed and the case remanded. 45 Iowa, 160.
Defendants, upon the cause being redocketed, filed an amended answer setting up the statute of limitations as a bar to plaintiff’s action. A motion to strike this amended answer from the files was overruled, and thereupon plaintiff appeals. The only point in the case involves the correctness of the court’s ruling upon plaintiff’s motion.
The case having been tried in the court below upon written testimony, in pursuance of Code, §2742,- upon appeal was tried de novo in this court. Such trial having been Upon the very merits of the case was final, and there remained nothing for the court below to do, except to enforce, by proper decree, the decision of this.court. If the rule were otherwise a defendant in a chancery case could plead one defense at a time and have sepárate and successive trials thereon in this court. The trial of a chancery cáse in this court, which was heard in the *133court below upon written evidence, being de novo, is final and another trial cannot be again had in the court below unless for some special reason it is- so ordered. When for matters arising subsequent to the decree, or when on account of the acts of a party pending the proceeding or subsequent to the decree, which could not have been considered in,the trial and issues raised thereon, the relief should have been modified, amended pleadings may be filed in the court below upon the cause being remanded. Thus, in Jones v. Clark & Clark, 31 Iowa, 497, when property awarded by the decree to one party was appropriated by the other, the pleadings were amended so that the value of such property could be recovered in the suit after it’ was remanded from this court. It will at once be seen that the rule as to amendments in a cause tried here on error, after it has been remanded to the court below, is not the same as the rule prevailing in chancery cases triable de novo in this court. The defendant’s amended answer presented a defense that existed when the issues were tried in the court below, and could and ought to have been determined upon that trial. ’He cannot present it for determination after the final disposition of the case. The answer ought to have been stricken from the files.
Reversed.